MEMORANDUM **
Aaron Emerson Buckley appeals from the district court’s judgment and challenges his guilty-plea conviction and 27-month sentence for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. *462738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Buckley’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Buckley the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Buckley waived his right to appeal his conviction, with the exception of an appeal based on a claim that his plea was involuntary. He also waived the right to appeal his sentence, with the exception of the court’s calculation of his criminal history category. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to Buckley’s plea or his criminal history category. We therefore affirm as to those issues. We dismiss the remainder of the appeal in light of the valid appeal waivers. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.2009).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.